EXHIBIT 10.2

 
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
 

 
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment")
is entered into as of April 17, 2009, by and between SUNPOWER CORPORATION, a
Delaware corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Amended and Restated Credit Agreement between
Borrower and Bank dated as of March 20, 2009, as amended from time to time
("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement and
certain other of the Loan Documents shall be amended as follows:


1.           The following defined terms and their respective definitions are
hereby deemed incorporated into the Credit Agreement:


“Approved Currency” means (a) the lawful currency of the United States, Great
Britain, Canada, Japan, Australia, or of any of the Participating Member States
introduced in accordance with the EMU Legislation, or (b) any other currency
approved by Bank in its sole discretion.


“L/C Line Commitment Amount” means the Dollar Equivalent Amount of
$150,000,000.00.


“L/C Line Exposure” means the aggregate Dollar Equivalent Amount available to be
drawn under Letters of Credit plus the Dollar Equivalent Amount drawn and not
yet reimbursed under Letters of Credit.


“Line of Credit Commitment Amount” means the Dollar Equivalent Amount of
$50,000,000.00.


“Line of Credit Exposure” means the aggregate of the outstanding principal
balance of advances outstanding under the Line of Credit, plus the aggregate
Dollar Equivalent Amount available to be drawn under Subfeature Letters of
Credit plus the Dollar Equivalent Amount drawn and not yet reimbursed under
Subfeature Letters of Credit.


“Dollar Equivalent Amount” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a currency other than Dollars, the equivalent amount thereof in
Dollars as determined by Bank at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with the applicable Approved Currency.  The term “Equivalent Amount” as
used with respect to determining the equivalent amount of a currency in a
currency
 
-1-

--------------------------------------------------------------------------------

 
other than Dollars shall have the same meaning except that the other currency
shall be substituted for Dollars in the foregoing definition.


“Dollars” means the lawful currency of the United States of America.


 “EMU Legislation” means the legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.


“Participating Member State” means each state so described in any EMU
Legislation.


“Revaluation Date” means each of the following: (a) each date on which an
Approved Currency-denominated Subfeature Letter of Credit or Letter of Credit,
as applicable, is issued or renewed, (b) the last Business Day of each
month, and (c) if an Event of Default under any of the Loan Documents has
occurred and is continuing, such additional dates as Bank may determine.


“Spot Rate” for Dollars or another Approved Currency means the rate quoted by
the Bank as the spot rate for the purchase by the Bank of such currency with the
other currency through its foreign exchange desk (San Francisco time) on the
date two Business Days prior to the date as of which the foreign exchange
computation is made.


2.           Section 1.1 is hereby amended to read as follows:


“SECTION 1.1.                                   LINE OF CREDIT.


               (a)
Line of Credit.  Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances (in Dollars only) to and issue Subfeature Letters
of Credit (as defined and described below) for the account of Borrower from time
to time up to and including March 27, 2010, not to exceed at any time the Line
of Credit Commitment Amount (the "Line of Credit"), the proceeds of which shall
be used for working capital and other corporate requirements.  Borrower's
obligation to repay advances under the Line of Credit shall be evidenced by a
promissory note dated as of March 20, 2009 ("Line of Credit Note"), all terms of
which are incorporated herein by this reference.



                (b)
Letter of Credit Subfeature.  As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby letters of credit (denominated in an Approved Currency) for the
account of Borrower (each, a "Subfeature Letter of Credit" and collectively,
"Subfeature Letters of Credit"); provided however, that the Line of Credit
Exposure shall not at any time exceed the Line of Credit Commitment Amount.  The
form and substance of each Subfeature Letter of Credit shall be subject to
approval by Bank, in its sole discretion.  Each Subfeature Letter of Credit
shall be issued for an initial term not to exceed three hundred sixty-five (365)
days, as designated by Borrower; provided however, that if Borrower requests
that Bank issue a Subfeature Letter of Credit hereunder with a final expiration
subsequent to the maturity date of the Line of Credit, such Subfeature Letter of
Credit shall provide for automatic renewals of the expiration date thereof (up
to the final expiration date thereof, to be agreed upon by Bank and Borrower)
subject to Bank’s right to prevent any such renewal from occurring by sending
notice to that effect to the beneficiary not less than 60 days prior to the
initial (or any extended) expiration date.  The undrawn amount of all Subfeature
Letters of Credit shall be reserved under the Line of Credit and shall not be
available for borrowings thereunder.  Each Subfeature Letter of



 
-2-

--------------------------------------------------------------------------------

 
 
Credit shall be subject to the additional terms and conditions of the Standby
Letter of Credit Agreement previously executed by Borrower and of applications
and any related documents required by Bank in connection with the issuance
thereof.  Each drawing paid under a Subfeature Letter of Credit shall be deemed
an advance under the Line of Credit and shall be repaid by Borrower in
accordance with the terms and conditions of this Agreement applicable to such
advances; provided however, that if advances under the Line of Credit are not
available, for any reason, at the time any drawing is paid, then Borrower shall
immediately pay to Bank the full amount drawn, together with interest thereon
from the date such drawing is paid to the date such amount is fully repaid by
Borrower, at the rate of interest applicable to advances under the Line of
Credit.  In such event Borrower agrees that Bank, in its sole discretion, may
debit any account maintained by Borrower with Bank for the amount of any such
drawing.  In the event that any Subfeature Letters of Credit remain outstanding
on the maturity date of the Line of Credit (and the Line of Credit has not been
renewed or extended), Borrower shall on demand by Bank deliver to Bank cash or
cash equivalents acceptable to Bank, to be maintained in an account at Bank
(including at its Cayman Islands Branch) to be maintained separate and apart
from any account which secures the Letter of Credit Line (the “Line of Credit
Cash Collateral Account”), in the aggregate Dollar Equivalent Amount then
available to be drawn under such outstanding Subfeature Letter of Credit (plus
the amount drawn and not yet reimbursed under Subfeature Letters of Credit) in
which Bank is granted a possessory security interest of first priority.



                   (b)
Borrowing and Repayment.  Borrower may from time to time during the term of the
Line of Credit borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above, subject to
the terms of Section 1.2(d).



(c)             Spot Rate Determination.  Bank will determine the Spot Rate as
of each Revaluation Date to be used for calculating Dollar Equivalent Amounts of
Foreign-denominated Subfeature Letters of Credit.  Such Spot Rate will become
effective as of such Revaluation Date and will be the Spot Rate employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.


(d)             Limitations.  If Bank notifies Borrower at any time that the
Line of Credit Exposure at such time exceeds 100% of the Line of Credit
Commitment Amount, Borrower will either prepay advances under the Line of Credit
in an aggregate amount sufficient to reduce such Line of Credit Exposure as of
such date of prepayment to an amount not to exceed 100% of the Line of Credit
Commitment Amount and/or to deposit Dollars in an amount equal to 110% of such
excess into a Line of Credit Cash Collateral Account.”


3.           Section 1.2 is hereby amended to read as follows:


“SECTION 1.2.                                   LETTER OF CREDIT LINE.


                  (a)
Letter of Credit Line.  Subject to the terms and conditions of this Agreement,
Bank hereby agrees to establish a letter of credit line (“Letter of Credit
Line”) under which Bank shall issue or cause an affiliate to issue commercial
and standby letters of credit (denominated in an Approved Currency) for the
account of Borrower to finance


 
 
 



 
-3-

--------------------------------------------------------------------------------

 

working capital and other corporate requirements (each, a "Letter of Credit" and
collectively, "Letters of Credit") from time to time up to and including March
27, 2014; provided however, that the aggregate of all undrawn amounts, and all
amounts drawn and unreimbursed, under any Letters of Credit issued under the
Letter of Credit Line shall not at any time exceed the L/C Line Commitment
Amount.  The form and substance of each Letter of Credit shall be subject to
approval by Bank, in its sole discretion.  Each Letter of Credit shall be issued
for a term not to extend beyond March 27, 2014, as designated by Borrower.  Each
Letter of Credit shall be subject to the additional terms of the Commercial and
Standby Letter of Credit Agreements, as applicable, to be dated as of the date
of their respective execution, applications thereunder, and any related
documents required by Bank in connection with the issuance thereof (each, a
"Letter of Credit Agreement").  Bank shall be under no obligation to issue any
Letter of Credit if, following its issuance, the Required Collateral Value would
be less than the amount required under the Second Amended and Restated Joint
Addendum to Amended and Restated Security Agreement (Deposits Account) and
Security Agreement (Securities Account) dated as of April 17, 2009 - (the
“Addendum”)


                      (b)
Repayment of Drafts.  Each drawing paid under any Letter of Credit shall be
repaid by Borrower in accordance with the provisions of the applicable Letter of
Credit Agreement.



(c)             Spot Rate Determination.  Bank will determine the Spot Rate as
of each Revaluation Date to be used for calculating Dollar Equivalent Amounts of
Letters of Credit denominated in Approved Currencies other than Dollars.  Such
Spot Rate will become effective as of such Revaluation Date and will be the Spot
Rate employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur.


4.           Section 1.5 is hereby amended to read as follows:


“SECTION 1.5.                                COLLATERAL.


As security for all indebtedness of Borrower to Bank in connection with Letters
of Credit issued (or deemed issued) under the Letter of Credit Line, Borrower
shall grant to Bank security interests in (i) Borrower’s deposit account ***
maintained at Bank (the “U.S. Deposit Account”), Borrower’s multi-currency
account accounts as set forth in Schedule A hereto (as said Schedule may be
supplemented from time to time) and as maintained at Bank’s Cayman Islands
branch (the “Multi-currency Accounts”) and Borrower’s investment account ***
maintained at Bank (the “Securities Account”), in each case including renewals
thereof, together with all proceeds thereof.


All of the foregoing shall be evidenced by and subject to the terms of, with
respect to the U.S. Deposit Account and Multi-currency Accounts, an Amended and
Restated Security Agreement (Deposit Accounts) dated as of April 17, 2009, and
with respect to the Securities Account, a Security Agreement (Securities
Account) dated as of March 18, 2008, a Securities Account Control Agreement
dated March 18, 2008, and, with respect to all of the foregoing, the Addendum.


In addition to the foregoing collateral, Borrower shall, on or before April 30,
2009, cause SunPower Corporation, Systems to pledge to Bank 60% of the stock in
SunPower Systems SA (“SPSA”) to secure up to $50,000,000 of the obligations of
Borrower hereunder, and, in connection therewith, shall by said date, deliver to
Bank such documents as Bank may require


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 
 
 



 
-4-

--------------------------------------------------------------------------------

 

to evidence such pledge, to include, without limitation, a legal opinion from
Swiss counsel in form and substance acceptable to Bank.  Borrower shall ensure
that in the event of issuance of additional stock in SPSA, 60% of such
additional stock is promptly pledged to Bank.”


Borrower shall pay to Bank immediately upon demand the full amount of all
charges, costs and expenses (to include fees paid to third parties and all
allocated costs of Bank personnel), expended or incurred by Bank in connection
with any of the foregoing security.”


5.           The following is added as a new last sentence to Section 1.6:


“In the event of a conflict between the terms of this Agreement and the terms of
any guaranty required hereunder, the terms of this Agreement shall control.”


6.           The following sentence is added at the end of Section 4.9(a):


“For purposes of this covenant, funds (in an amount not to exceed
$11,000,000.00) maintained in an account at UBOC (as defined below) pursuant to
the requirements of Borrower’s loan agreement with UBOC shall be deemed to
constitute unrestricted cash so long Borrower has not granted to any party
(including UBOC) a security interest in such funds or deposit account.”


7.           The last sentence of Section 4.9(b) is hereby amended to read as
follows:


“Without limitation of the foregoing, Total Liabilities shall include the amount
available to be drawn under all outstanding letters of credit (including Letters
of Credit and Subfeature Letters of Credit and letters of credit issued by UBOC)
issued for the account of Borrower and/or any Subsidiary.”


8.           Section 5.3 is hereby amended to read as follows:


 
                                         “SECTION 5.3.  OTHER
INDEBTEDNESS.  Create, incur, assume or permit to exist any indebtedness or
liabilities resulting from borrowings, loans or advances, whether secured or
unsecured, matured or unmatured, liquidated or unliquidated, joint or several,
except (a) the liabilities of Borrower or such Third Party Obligor to Bank, and
(b) Permitted Indebtedness.  “Permitted Indebtedness” shall mean (i)
indebtedness of Borrower or a Third Party Obligor to Borrower or any Subsidiary
in the ordinary course of business, (ii)  indebtedness in favor of Solon AG and
its affiliates under the Amended and Restated Supply Agreement, dated as of
April 14, 2005, as amended, between Borrower and Solon AG fur Solartechnik;
(iii) indebtedness in favor of customers and suppliers of the Borrower and Third
Party Obligors in connection with supply and purchase agreements in an aggregate
principal amount not to exceed Two Hundred Million Dollars ($200,000,000.00) at
any one time and any refinancings, refundings, renewals or extensions thereof
(without shortening the maturity thereof or increasing the principal amount
thereof); (iv) 1.25% senior convertible debentures issued in February 2007 in
the aggregate principal amount of Two Hundred Million Dollars ($200,000,000.00)
plus accrued interest thereon; (v) obligations owed to bonding companies in
connection with obligations under bonding contracts (however titled) entered
into in the ordinary course of business, pursuant to which such bonding
companies issue bonds or otherwise secure performance of Borrower and
Subsidiaries for the benefit of their customers and contract counterparties;
(vi) 0.75% senior convertible debentures issued in August 2007 in the aggregate
principal amount of Two Hundred Twenty-Five Million Dollars


 
 
 



 
-5-

--------------------------------------------------------------------------------

 

($225,000,000.00) plus accrued interest thereon; (vii) unsecured indebtedness to
International Finance Corporation in a principal amount not to exceed
$75,000,000.00, provided that (1) prior to Borrower or any Third Party Obligor
entering into any definitive or binding agreement with respect to any such
indebtedness, Bank shall have reviewed and approved in writing all material
terms and conditions of such indebtedness, and (2) the loan agreement and other
definitive agreements (the “IFC Documents”) are in all material respects
consistent with such terms and conditions; (viii) indebtedness to Union Bank of
California (“UBOC”) consisting of an unsecured term loan in a principal amount
not to exceed $30,000,000.00, provided that (1) prior to Borrower or any Third
Party Obligor entering into any definitive or binding agreement with respect to
any such indebtedness, Bank shall have reviewed and approved in writing all
material terms and conditions of such indebtedness, and (2) the loan agreement
and other definitive agreements (the “UBOC Documents”) are in all material
respects consistent with such terms and conditions; (ix) additional indebtedness
of Borrower and Third Party Obligors in an aggregate principal amount not to
exceed Twenty Five Million Dollars ($25,000,000.00) outstanding at any one time;
and (x) accrued interest on any of the foregoing.  For clarity, Bank and
Borrower agree that Borrower’s or any Subsidiary’s trade payables incurred in
the ordinary course of business do not constitute indebtedness prohibited or
restricted by the terms of this Section 5.3.  Borrower shall not agree to any
amendment of or departure from any terms or conditions of the IFC Documents or
the UBOC Documents which would render the terms thereof more restrictive or
onerous to Borrower or any Third Party Obligor than the material terms and
conditions reviewed and approved by Bank in writing.


9.           Section 5.4(iv) is hereby amended to read as follows:


(iv) unsecured guarantees of indebtedness of SunPower Philippines Manufacturing
Limited to International Finance Corporation in an aggregate amount (when added
to indebtedness described in clause 5.3(vii)) not to exceed, at any time,
Seventy Five Million Dollars ($75,000,000), subject to the terms of such clause
5.3(vii);”


9.           Section 6.1(d) is hereby amended to read as follows:


                          “(d)
Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract or instrument (other than any
of the Loan Documents) pursuant to which Borrower or any Third Party Obligor or
SunPower Philippines Manufacturing Limited has incurred any debt or other
liability to any person or entity, including Bank, and, if the debt or other
liability is owed to a party other than Bank, such default accelerates or causes
or permits to become due and payable prior to its stated maturity date an amount
in excess of ten million dollars ($10,000,000.00), and, with respect to SunPower
Philippines Manufacturing Limited, only if demand has been made under Borrower’s
or any Third Party Obligor’s guaranty of such debt and the amount of such demand
has not been paid in full in the time, if any, provided for in such demand.”



10.           The following as added as Section 7.12 of the Credit Agreement:


SECTION 7.12.                                     JUDGMENT CURRENCY.


“(a)  Conversion Rate.  If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the parties hereto
agree, to the fullest extent permitted by law, that the rate of exchange used
shall be that at which in accordance with


 
 
 



 
-6-

--------------------------------------------------------------------------------

 

normal banking procedures the Bank could purchase the Original Currency with the
Other Currency on the Business Day preceding that on which final judgment is
given.


(b)       Discharge of Judgment.  The obligations of the Borrower in respect of
any sum due from it to the Bank hereunder shall, notwithstanding any judgment in
such Other Currency, be discharged only to the extent that, on the Business Day
following receipt by the Bank of any sum adjudged to be so due in the Other
Currency, the Bank may in accordance with normal banking procedures purchase the
Original Currency with the Other Currency; if the Original Currency so purchased
is less than the sum originally due to the Bank in the Original Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Bank against such loss, and if the amount of the Original
Currency so purchased exceeds the sum originally due to the Bank in the Original
Currency, the Bank shall remit such excess to the Borrower.”


11.           Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.


12.           Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth
therein.  Borrower further certifies that as of the date of this Amendment there
exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.


 
 
 



 
-7-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.
 

 SUNPOWER CORPORATION       
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
/s/Dennis Arriola  
   
/s/ Matthew A. Servatius
 
Dennis Arriola
   
Matthew A. Servatius
 
Chief Financial Officer  
   
Vice President
 


 

 
 
 



 
-8-

--------------------------------------------------------------------------------

 



Schedule A
Multi-Currency Accounts and Deposit Accounts






Multi-Currency Accounts


Account Numbers                                                


***






Deposit Accounts


Account Numbers                                                Type


***                                                                         ***




This Schedule may be supplemented from time to time to add Multi-Currency
Accounts as collateral in a writing signed by Bank and Borrower indicating (i)
that such writing supplements this Schedule, (ii) the account number(s) of the
Multi-Currency Accounts, and (iii) that such Multi-Currency Account(s)
constitutes collateral under and subject to the terms of the Loan Documents (as
defined in the Amended and Restated Credit Agreement dated as of March 20, 2009,
as amended from time to time.














































*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


 

 -9-

 